DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,8-11,13,16,18-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Valkenburgh (US 0028218 A).
 	For claim 1, Valkenburgh discloses a paw-wear configured to be worn on a paw of a clawed animal (based on the definition of “paw”, i.e. the foot of an animal having claws, the ox or cloven hoof as shown meets the definition; also, page 1 of the specification states “strip of metal, N, which strip stands over the toe or claw”) , the paw-wear comprising: 
 	a sole (M) including an outer sole surface (where D is located can be outer sole surface) and an inner sole surface (inside surface of M), wherein the sole is shaped to receive pads of the paw (as shown in fig. 1); and 
an upper (N,G,C,B,H) shaped to at least partially surround the paw and to selectively retain the paw- wear on the paw (fig. 1), wherein the upper includes a plurality of digit-surrounding tabs (N) that extend over adjacent digits of the paw and directly between adjacent claws of the paw such that all claws on the paw extend external the paw-wear (fig. 1); 
wherein the paw-wear is configured such that claws of the paw are exposed when the upper at least partially surrounds the paw and retains the paw-wear on the paw (functional recitation to which the paw-wear of Valkenburgh can and does perform the intended function).  
For claim 2, Valkenburgh discloses the paw-wear of claim 1, and further discloses wherein the upper is configured to transition between a fitted configuration (fig. 1) and an unfitted configuration (not shown but when the user takes the paw-wear off the animal), wherein, when the upper is in the fitted configuration, the upper is shaped to at least partially surround the paw and to retain the paw-wear on the paw (as shown in fig. 1), and further wherein, when the upper is in the unfitted configuration, the upper is shaped to permit the paw to be engaged with the inner sole surface of the sole without surrounding the paw and without retaining the paw-wear on the paw (not shown but the user can take off the upper piece by piece, thus, the paw-wear can and does performed the intended function).  
For claim 3, Valkenburgh discloses the paw-wear of claim 2, and further discloses wherein the paw-wear is configured such that, when the upper is in the fitted configuration, the claws of the paw 
For claim 4, Valkenburgh discloses the paw-wear of claim 2, and further discloses wherein, when the upper is in the unfitted configuration, at least a horizontal region of the upper extends radially outward from the sole (functional recitation to which the upper can and does performed the intended function if the user releases the strip and straps outward).  
	For claim 5, Valkenburgh discloses the paw-wear of claim 2, and further discloses wherein, when the upper is in the unfitted configuration, at least a horizontal region of the upper is at least partially planar (functional recitation to which the upper can and does performed the intended function if the user releases the strip and straps outward).  
	For claim 6, Valkenburgh discloses the paw-wear of claim 2, and further discloses wherein, when the upper is in the fitted configuration, the upper is at least partially tubular (as shown in fig. 1).  
	For claim 8, Valkenburgh discloses the paw-wear of claim 1, and further discloses wherein each digit- surrounding tab extends from the sole and is shaped to at least partially cover at least one corresponding digit when the upper is in the fitted configuration (as shown in fig. 1).  
	For claim 9, Valkenburgh discloses the paw-wear of claim 8, and further discloses wherein the upper further includes a closure mechanism (H) configured to selectively retain the upper in the fitted configuration.  
	For claim 10, Valkenburgh discloses the paw-wear of claim 9, and further discloses wherein the closure mechanism includes a retention strap (G) configured to transition between an unfastened configuration, wherein the retention strap is configured to permit the paw to be positioned within the paw-wear, and a fastened configuration, wherein the retention strap is configured to encircle a leg of the clawed animal.  
	For claim 11, Valkenburgh discloses the paw-wear of claim 2, and further discloses wherein the upper includes a retention point (fig. 1, area or point where ref. C is located where strip N attaches to the upper), and further wherein each digit-surrounding tab includes a corresponding engagement structure (fig. 1, not numbered but near ref. C where strip N attaches) configured to operatively engage with the retention point to retain the upper in the fitted configuration.  
	For claim 13, Valkenburgh discloses the paw-wear of claim 1, and further discloses wherein the outer sole surface is at least partially defined by a resilient ground-contacting material (D is cork which is a resilient ground-contacting material) configured to directly contact a ground surface when the paw-wear is worn on the paw.  
	For claim 16, Valkenburgh discloses a paw-wear configured to be worn on a paw of a clawed animal as explained in the above, thus, please see above. Not explained is when the upper is in the fitted configuration, extend over adjacent digits of the paw and directly between adjacent claws of the paw such that all claws of the paw extend external the paw-wear, which Valkenburgh discloses as shown in fig. 1.  
	For claim 18, Valkenburgh discloses a method of fitting paw-wear to a clawed animal, the method comprising: 
positioning a paw of the clawed animal in contact with an inner sole surface (inside surface of M) of a sole (M) of the paw-wear (fig. 1); and 
fastening an upper (N,G,C,B,H) of the paw-wear to at least partially surround the paw with the upper and to retain the paw-wear on the paw with the upper, wherein the upper includes a plurality of digit-surrounding tabs (N) that extend over adjacent digits of the paw and directly between adjacent claws of the paw such that all claws of the paw extend external the paw-wear (fig. 1).  
For claim 19, Valkenburgh discloses the method of claim 18, and further discloses wherein the fastening includes at least partially surrounding at least one digit of the paw with a corresponding digit-surrounding tab of the plurality of digit-surrounding tabs (as shown in fig. 1).  
For claim 20, Valkenburgh discloses the method of claim 18, and further discloses wherein the upper is configured to transition between a fitted configuration (fig. 1) and an unfitted configuration (not shown but when the user takes the paw-wear off the animal), wherein, when the upper is in the fitted configuration, the upper is shaped to at least partially surround the paw and to retain the paw-wear on the paw (fig. 1), wherein, when the upper is in the unfitted configuration, the upper is shaped to permit the paw to be engaged with the inner sole surface of the sole, without surrounding the paw and without retaining the paw-wear on the paw, and further, wherein the positioning the paw includes positioning while the upper is in the unfitted configuration (not shown but the user can take off the upper piece by piece, thus, the paw-wear can and does performed the intended function).  
For claim 21, Valkenburgh discloses the paw-wear of claim 3, and further discloses wherein the claws extend past an external periphery of the sole (fig. 1, the claws extend past the upper surface of the sole).  
For claim 22, Valkenburgh discloses the paw-wear of claim 1, and further discloses wherein the claws extend above the sole and external the paw-wear via openings defined between adjacent digit-surrounding tabs (as shown in fig. 1).  
For claim 23, Valkenburgh discloses the paw-wear of claim 1, and further disclose wherein the plurality of digit-surrounding tabs includes two digit-surrounding tabs (N), wherein the paw-wear further includes two extending tabs (fig. 1 in the area of ref. C where the strip N attaches), wherein each digit-surrounding tab of the plurality of digit-surrounding tabs is configured to attach to a corresponding extending tab of the two extending tabs via a corresponding retention point (fig. 1, a point is any area or place near ref. C where the strip N attaches) such that the two digit-surrounding tabs and the two extending tabs together define three openings (openings are created by these elements to the left of the left strip N, the right of the right strip N, above strip N between boundary of strip N,B,G), and further wherein at least one claw extends external the paw-wear via each opening of the three openings (both left and right claws extend through the left and right openings created by the boundary of strips N).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Valkenburgh (as above) in view of Nylund (WO 2014051490 A1).
 	For claim 14, Valkenburgh teaches the paw-wear of claim 13, but is silent about wherein the upper is at least partially defined by a fabric that differs from the resilient ground-contacting material.  
 	Nylund teaches a paw-wear comprising an upper (12,16,14,18,19) is at least partially defined by a fabric (textile material as stated in the specification) that differs from a resilient ground-contacting material (1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper of Valkenburgh be made out of at least partially defined by a fabric as taught by Nylund, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (fabric material is flexible and easier to maintain or maintenance such as washing the material if it gets dirty).  In re Leshin, 125 USPQ 416.
	For claim 15, Valkenburgh teaches the paw-wear of claim 13, but is silent about wherein the resilient ground-contacting material includes at least one of a polymer, an elastomer, and latex.  
	In addition to the above, Nylund teaches a resilient ground-contacting material (1) includes at least one of a polymer, an elastomer, and latex (specification states “The sole is made of an elastic material such as plastic, rubber, or mixtures thereof…”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cork material of Valkenburgh with an elastic material such as plastic, rubber, etc. as taught by Nylund, since a simple substitution of one known equivalent element for another would obtain predictable results (both materials would result in flexibility and cushioning for the paw-wear). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-6,8-11,13-16,18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643